[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION #112 TO MODIFY CUSTODY AND VISITATION, P.J.  AND MOTION #113 FOR CONTEMPT
This court declines to exercise jurisdiction over this case in that the parties and the minor child do not presently reside in Connecticut. It would appear that the defendant mother has resided in New Jersey since at least 1994. The minor child resided in Connecticut from at least 1994 until June 24, 2000 and then in New Jersey from June 24, 2000 to August 23, 2000 and then in Nevada from August 23, 2000 to the present. The plaintiff father has resided in Connecticut with the minor child from at least 1994 until June 24, 2000 and then in Nevada with the minor child from August 23, 2000 until the present. At some point in time between June 24 2000 and August 23, 2000 the plaintiff father moved to Nevada.
Under the provisions of the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) pursuant to Public Acts 1999, No. 99-185, as amended, this court has declined to exercise its jurisdiction.
By the court,
James G. Kenefick, Jr., J.